Order entered September 4, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00136-CR

                          RICHARD EARL DRIVER, JR., Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-80032-2013

                                            ORDER
       The Court has before it appellant’s September 2, 2014 motion to substitute Mitchell Nolte

as appellant’s appointed attorney in place of Danette Alvarado. In the motion, counsel states that

Ms. Alvarado is now employed by the Collin County District Attorney’s Office. Mr. Mitchell

does not ask to be permitted to file a new brief on appellant’s behalf.

       We GRANT the motion.           We DIRECT the Clerk to substitute Mitchell Nolte as

appellant’s attorney in place of Danette Alvarado.

       The appeals are at issue and will be set for submission in due course.

                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE